                   Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 1 of 11




  1   DAVrD L. ANDERSON (CABN 149604)
      United States Attorney
  2
      HALLTE HOFFMAN (CABN 2t0020)
  J   Chief, Criminal Division

  4   cHRrs KALTSAS (NYBN 5460902)
      Assistant United States Attorney
  5
             450 Golden Gate Avenue, Box 36055
  6          San Francisco, California 9 41 02-3 49 5
             Telephone: (41 5) 436-7200
  7          Facsimile: (415) 436-7234
             Email: chris.kaltsas2@usdoj.gov
  8
      Attorneys for United States of America
  9

10                                     TINITED STATES DISTzuCT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA
t2                                           SAN FRANCISCO DIVISION

13

t4    UNITED STATES OF AMERICA,                         ) CASE NO
                                                        )
15
             Plaintiff,                                 )
t6                                                      )     VERIFIED C           FOR         CIVI
         v                                              )           FORFEITURE INR,E1)4
t7                                                      )
      APPROXIMATELY $18,100 IN U.S.                     )
18    CURRENCY,                                         )
                                                        )
t9           and                                        )
20                                                      )
      APPROXIMATELY $72,960 IN            U. S.         )
2t    CURRENCY,                                         )
                                                        )
22           Defendants.                                )
L.)
             The United States of America, by its attorneys, David L. Anderson, United States Attorney, and
24
      Chris Kaltsas, Assistant United States Attomey for the Northern District of California, brings this
25
      complaint and alleges as follows:
26

27

28

      COMPLAINT FOR CIVL FORT'EITURE                    2
                    Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 2 of 11




 I
                                               NATURE OF THE ACTION
 2
             1.      This is   a   judicial forfeiture action in rem, as authorized by Title 18, United States Code,
 J
     Section 981; and    Title2l, United    States Code, Section 881(a).
 4
             2.      This Court has jurisdiction under Title 18, United States Code, Section 981; Title 21,
 5
     United States Code, Section 881(a)(6); and Title 28, United States Code, Sections 1345 and 1355, as the
 6
     defendant property constitutes or is derived from proceeds obtained, directly or indirectly, from a violation
 7
     of Title 21, United States Code, Section(s) 841 and/or 846.
 8
             3.      This action is timely filed in accordance with Title 18, United States Code, Section
 9
     e83(a)(3XA).
10
             4.      Venue is proper because the defendant cuffency was seized in the Northern District of
11
     Califomia and is currently located in this district. See Title 28, United States Code, Sections 1355(b) and
t2
     13es(a)-(c).
13
             5.      Intra-district venue is proper in the San Francisco division within the Northern District of
t4
     California.
l5
t6                                                       PARTIES
t7          6        Plaintiff is the United States of America.

18          7        The defendant properties include:

t9                   .         Approximately $18,100 in U.S. cuffency (Asset ID I9-DEA-655271); and

20                   o         Approximately $72,690 in U.S. currency (Asset ID 19-DEA-655272).1

2t

22                                                        FACTS

23          8.       On August 22,2019, the Drug Enforcement Administration ("DEA") Task Force based at

24   the San Francisco International Airport ("SFO") received information from a Transportation Security
25
     Administration ("TSA") unit located in Atlanta, Georgia. The TSA told DEA agents that Kimiko Masae
26

27
             I As explained below, the DEA obtained
                                                     $18,100 from one bag, and $72,690 from a second bag
28
     during the same incident, which is why the two amounts of currency are distinguished in the case caption.
     COMPLAINT FOR     CIVL    FORFEITURE                 3
                     Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 3 of 11




 I   Ferguson ("FERGUSON"), who resides in Oakland, California, had boarded Delta Airlines flight #2049

 2   at the Hartfield-Jackson Atlanta International   Airport and was en route to SFO. The TSA further told the
 J
     DEA agents that, during a checkpoint screening, they discovered FERGUSON was in possession of            a
 4
     large amount of U.S. Currency in her caffyon luggage. The TSA told the DEA that they had permitted
 5
     FERGUSON to board her flight to SFO without incident.
 6

 7
            9.         Upon receiving this information, the DEA office at SFO relayed the TSA's report to DEA

 8   Task Force Officer Andrew Harper.      A computer records check for FERGUSON was conducted. The

 9   records returned FERGUSON's photograph, a description of her basic physical characteristics, and a

10   criminal history. FERGUSON's criminal history indicated that she had several past encounters with law
11
     enforcement, including multiple arrests for domestic violence and driving under the influence. Officer
t2
     Harper and DEA Special Agent George Krieg established surveillance of Gate 43 at SFO, where Delta
13
     Airlines flight #2049 was due to arrive. Officer Harper and Special Agent Krieg intended to ask
t4
     FERGUSON to consent to a voluntary interview after she deplaned from her flight.
l5

r6          10.       Delta Airlines flight #2049 arrived at SFO Gate 43 at 10:12 a.m. Officer Harper and

t7   Special Agent Krieg were able to identify FERGUSON as she deplaned using the photograph Officer

18
     Harper had obtained via the records       check. Officer Harper and Special Agent Krieg observed
t9
     FERGUSON leave the airplane with two bags, namely, one leather duffel bag, and one small, white linen
20
     handbag. Officer Harper and Special Agent Krieg observed FERGUSON walking straight from the
2I
     airplane into a nearby restroom at approximately l0:17 a.m.
22

23          1   1.    FERGUSON was in the restroom for nearly ten minutes before she exited. At that time,

24   Offrcer Harper and Special Agent Krieg observed FERGUSON speaking on her cellphone while carrying

25   her luggage. Officer Harper and DEA Task Force Officer Victor Bertolozzi, who was accompanying
26
     Officer Harper at that time, noticed that FERGUSON was walking rapidly towards the baggage claim
27
     area. As she did so, FERGUSON appeared to glance around quickly and acted nervously while speaking
28

     COMPLAINT FOR CIVIL     FORT'EITURE               4
                   Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 4 of 11




 1   into her cellphone. When she reached the baggage claim area, FERGUSON walked directly past the

 2   baggage carousel where her checked-in luggage was due to arrive and exited from exit door sixteen.

 J
             12.     As soon as FERGUSON exited the baggage claim area, Officer Harper called out her name.
 4
     FERGUSON turned around, and identified herself to Officers Harper and Bertolozzi. While identifuing
 5
     herself, however, FERGUSON refused to end her telephone call. When the officers attempted to explain
 6
     why they wanted to speak with FERGUSON, FERGUSON kept speaking into the phone and appeared to
 7

 8   ignore what the officers said. Officer Harper specifically told FERGUSON that he believed FERGUSON

 9   was carrying the proceeds of narcotics sales, and that her nervous body language and abnormal behavior

10   were consistent with someone engaged in narcotics trafficking in an airport. DEA Task Force Officer
11
     Duane Fisher, who was also present at the scene, also attempted to engage with FERGUSON.
12
             13.    As Officer Fisher attempted to speak with FERGUSON and reached for the leather duffel
13
     bag she was carrying, aman (later identified as Mohammad Sharifi ("SHARIFI")) began yelling from his
t4

15
     vehicle in the pickup/drop off lanes near the pedestrian island at the exit of the baggage claim area.

t6   SHAzuFI then parked his car and walked through traffic while continuing to scream at the offrcers. When

t7   the officers noticed SHAzuFI coming towards them, Officer Fisher shouted, "Federal agents, back up!."

18
     SHAzuFI shouted an expletive at the officers and kept approaching. At that point, Officers Harper and
I9
     Bertolozzi both yelled "Federal agents! Stop! Step back!" while Officer Harper pulled out credentials
20
     identifring himself   as a   law enforcement officer. Officer Bertolozzi already had his San Mateo County
2t
     Deputy Sheriff star displayed on his chest.
22

23           14.    SHARIFI continued to walk briskly towards the officers while screaming at them. When

24   SHARIFI closed in on the officers, he balled his hands into fists and raised them in front of his body while

25   assuming what appeared to be a boxing stance. The officers approached SHARIFI with the intent            of
26
     preventing him from assaulting anyone, but as the officers approached, SHARIFI threw a punch that
2l
     nearly hit Officer Harper's face.
28

     COMPLAINT FOR CIVIL FORFEITURE                     5
                   Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 5 of 11




 I           15.     After trying to punch Officer Harper, SHARIFI ran towards FERGUSON, grabbed her,

 2   and started shaking her from side to side. FERGUSON either dropped the white linen handbag that she
 a
 J
     had been holding as SHARIFI attacked her, or had already dropped the white linen handbag to the ground.
 4
     Regardless, atthat moment, Officer Fisher noticed the open bag, which revealed a substantial amount       of
 5
     U.S. currency inside.
 6

 7
             16.     Officer Bertolozzi attempted to pull SHAzuFI off of FERGUSON as SHARIFI attacked

 8   her. SHARIFI    responded by attempting to punch Officer    Bertolozzi. Officer Harper then engaged with

 9   SHARIFI and pushed him to prevent him from hitting Officer Bertolozzi. As SHARIFI went off balance,

10   Officer Bertolozzi quickly responded and attempted to grab SHARIFI's hands. SHARIFI, however, threw
11
     several more punches at Officer Bertolozzi, none of which connected. As SHARIFI continued to throw
I2
     punches at the officers, Officer Harper struck SHAzuFI on the chest with an open hand to knock him       off
13
     balance to ensure the officers' safety.
t4
15
             17.    Once SHARIFI was knocked off balance again, he started screaming,      "I'm going to get my

t6   strap!" repeatedly. Based on my training and experience, I know that "strap" is a slang term commonly

t7   used by those in the    illicit narcotics trade to refer to a firearm. As he screamed, SHAzuFI   appeared to

18
     reach down toward his leg, indicating to the officers that he might have a weapon on his person. He then
t9
     ran to his car, continuing to scream that he would get his "strap." The officers believed that SHARIFI
20
     posed a credible threat based on his erratic behavior and the fighting that had just occurred. The officers
2l
     thus drew their weapons and ordered SHARIFI to stop. SHAzuFI continued running to his vehicle and
22

23   sped away. The officers' encounter with SHARIFI lasted less than 45 seconds.

24          18.     Later investigation revealed that SHARIFI had recently finished serving a sentence on a

25   California state conviction for carjacking. During his time in prison, SHAzuFI distributed narcotics to
26
     other inmates. A short time after he was released, SHARIFI had been arrested yet again for, among other
27

28

     COMPLAINT FOR CIVL FORFEITURE                     6
                    Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 6 of 11




 I   things, possession of a controlled substance while armed; possession of a firearm by a convicted felon;

 2   and possession of ammunition by a convicted felon.

 3
              19.    Once SHARIFI left the scene, the officers informed FERGUSON that they were detaining
 4
     her for her own safety as SHARIFI could return at any moment with a firearm. The officers explained to
 5
     FERUGSON that she was not under arrest and that they were bringing FERGUSON                     to   safety.
 6
     FERGUSON indicated that she understood. Officer Fisher placed handcuffs on FERGUSON and led her
 7

 8   towards the baggage claim area. As she walked with the officers, she acknowledged that SHARIFI had

 9   acted   "crazy." The officers noted that FERGUSON appeared anxious regarding the incident with
10   SHARIFI. At that time, Officer Harper asked FERGUSON whether they could talk, and whether               she

11
     would prefer to do so in the baggage area or in the adjacent open front lobby of an SFO police substation.
t2
     FERGUSON indicated that she would rather talk in the substation as it was more private than the baggage
l3
     claim area, where numerous passengers observed the incident with SHARIFI.
t4

15
              20. As FERGUSON          sat down with the officers at the substation, the officers placed

t6   FERGUSON's duffel bag and handbag next to her. FERGUSON apologized for SHARIFI's actions, and

t7   explained that SHARIFI's actions scared her. Officer Harper spoke with SFO police about the events that

18         just occurred before removing handcuffs from FERGUSON's wrists, at which point Officer Harper
     had
t9
     reminded FERGUSON that she was not under arrest. Officer Harper did, however, advise FERGUSON
20
     that another law enforcement offtcer wished to speak with her about the money she was carrying, as well
2l
     as the incident with SHARIFI. Thereafter, DEA Task Force Officer Blake Molyneux entered the
22

23   substation carrying the luggage that FERGUSON had checked in Atlanta.

24            21.    Upon the officers' request, FERGUSON consented to a search of her luggage, including

25   the checked bag Officer Molyneux had retrieved from baggage claim. Officer Harper asked FERGUSON
26
     whether her baggage contained any narcotics or large sums of currency. FERGUSON indicated that she
27
     did not have narcotics with her, but that she was carrying large sums of currency in the duffel bag and
28

     COMPLAINT FOR CIVIL FORT'EITURE                 7
                   Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 7 of 11




 1   handbag. A search of the handbag revealed S18,100 in U.S. Currency, whereas a search of the duffel bag

 2   revealed $72,690 in U.S. Currency. The cash in the handbag was wrapped in rubber bands. The cash in
 J
     the duffel bag was concealed in three separate pairs ofjeans. The majority of the cash appeared to be $20
 4
     bills, although the stacks of cash contained $100, $50, $10, and $5 bills   as   well.
 5
             22.    When asked about the owner of the money, FERGUSON indicated that the money in the
 6
     duffel bag belonged to the man involved in the incident outside, who the officers later determined was
 7

 8   SHARIFI. FERGUSON did not identiff SHARIFI at that juncture, however, because she stated         she was

 9   afraid of him and what would happen to her if she identified SHARIFI to police.

10           23.    The officers asked FERGUSON whether she had been paid to carry the currency to San
11
     Francisco from Atlanta; whether the currency constituted the proceeds of narcotics sales; and whether the
T2
     curency was to be used for the purchase of narcotics. FERGUSON denied that the money was related to
t3
     narcotics or that she had been paid to courier the currency. When asked, however, FERGUSON refused
l4
     to state why she had the money, what her relationship to SHARIFI was, and was unable to give the officers
15

t6   an estimate as to the amount of money in the handbag despite claiming that the money in the handbag was

T7   hers.

18
             24.    The officers then asked FERGUSON about her line of employment, to which she replied
t9
     that she was unemployed, but clarified, without prompting from the officers, that she was "not          a
20
     prostitute." Officers then asked for clarification, at which point FERGUSON stated that she occasionally
2l
     worked as an exotic dancer. FERGUSON then said that she worked in various "gentlemen's" clubs in the
22

23   San Francisco area, among other places, and when the officers asked how much she made on average per

24   night, FERGUSON stated that it was possible to make over $30,000 in one weekend in Atlanta.

25           25.    Officer Harper told FERGUSON that he found it suspicious that FERGUSON did not know
26
     how much money she was carrying if the money was actually hers. FERGUSON replied that she knew
27

28

     COMPLAINT FOR CIVIL FORT'EITURE                  8
                    Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 8 of 11




 1   "it looked hella shady." FERGUSON further       stated that she did not deposit the money in a bank because

 2   she did not have time to do so before she left Atlanta.

 J
            26.       At that point, Officer Harper smelled the cash and realized that the odor of marijuana was
 4
     emanating from the money. DEA Task Force Officer Ariana Daggett, who had also smelled the money,
 5
     relayed this fact to FERGUSON. FERGUSON's eyes then widened as she pursed her lips and looked
 6
     away from the officers.
 7

 8          21.       FERGUSON then told Officer Harper that she could produce bank receipts for the money

 9   in the handbag. When Officer Harper asked FERGUSON how much she could account for, FERGUSON

l0   stated "8 to   25." FERGUSON clarified that she meant     she could account for between $800 and $2,500.
11
     Officer Harper noted that the bag held far more than $2,500, to which FERGUSON had no response.
t2
            28.       Officer Harper explained that the DEA would detain the money he and the other officers
l3
     found in FERGUSON's luggage pending fur.ther investigation, as he suspected that FERGUSON brought
t4
     the money to Califomia as either proceeds of narcotics transactions, or for the purpose of purchasing
15

r6   narcotics. FERGUSON did not protest the seizure of the money in the duffel bag, but insisted that she

t7   earned the money in the white linen bag while working as an exotic dancer.

18
            29.       At that time, Officer Harper placed the currency from FERGUSON's handbag into a self-
t9
     sealing evidence envelope marked as N-la, and placed the money found in the brown duffel bag into a
20
     self-sealing evidence envelope marked as N-3a. Officer Bertolozzi and FERGUSON witnessed Officer
2t
     Harper placing the cash into the evidence envelopes. FERGUSON signed the two evidence bags as the
22

23
     putative owner of the funds located therein. FERGUSON also received aDEA-L2 form, which was her

24   receipt for the seized curency. Officer Harper retained control of the evidence envelopes until Task Force

25   Officers Robert Kett and Daggett were able to transport the money to a Bank of America branch in San
26
     Mateo, Califomia. At the bank, Officers Kett and Daggett witnessed the counting of the money. The
27
     money in evidence envelope N-la consisted of 17 $100 bills; 20 $50 bills; 748 $20 bills; 41 $10 bills; and
28

     COMPLAINT FOR CIVL FORFEITURE                    9
                   Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 9 of 11




 I   6 $5 bills, totaling $18,100. The money in evidence envelope N-3a consisted of 127 $100 bills; 96 $50

 2   bills; 2,658 $20 bills; 125 $10 bills; and 156 $5 bills, totaling$72,690. Together, the two bags contained
 J
     $90,790 in cash. The cash from both envelopes was converted into two cashier's checks made payable to
 4
     the U.S. Marshal's service. The amounts of the checks reflected the sum of currency in each of the
 5
     respective evidence envelopes.
 6

 7
             30.     Earlier that morning, Officer Molyneux had his certified drug detection canine, "Mannix,"

 8   clear an area near baggage carousel #1 in the baggage claim area at SFO. At that time, Marmix did not

 9   alert to the odor of narcotics in the area.   At approximately 1l:24 a.m., Officer Molyneux placed the
10   evidence bags containing the currency seized from FERGUSON in the area near baggage carousel #1.
11
     Officer Molyneux had Mannix conduct an off-leash systematic search of the area. Mannix alerted to both
t2
     bags containing the seized currency, indicating that the odor ofnarcotics was emanating from the currency.
13
             31.    FERGUSON, through counsel, filed atimely claim to the seized cash on October 28,2019.
t4
     FERGUSON, through counsel, filed an amended claim on November 12,2019.
l5
r6
                                               CLAIM FOR RELIEF
t1
            32.     The United States incorporates by reference the allegations in paragraphs 1 through 31 as
l8
     though fully set forth herein.
t9

20
             33.    Trtle 21, United States Code, Section 8a1(a) prohibits the manufacture, distribution,

2t   dispensing, and possession with the intent to distribute a controlled substance.

22           34.    Title2l, United   States Code, Section 846 prohibits a person from attempting, conspiring,

23   or agreeing to distribute or to possess with the intent to distribute a controlled substance in violation of

24   Title2l, United   States Code, Section 8al(a).

25          35.     Trtle2l, United   States Code, Section 881(a)(6) provides, in relevant part, for the forfeiture

26   of all moneys, securities, or other things of value furnished or intended to be furnished to or by any person

27   in exchange for a controlled substance or listed chemical, in violation of Title 21, United States Code,
28

     COMPLAINT FOR CIVIL FORI'EITURE                   10
                      Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 10 of 11




 1   Chapter 13, Subchapter 1; all proceeds traceable to such an exchange; and all money used or intended to

 2   be used to facilitate any violation of Title 21, United States Code, Chapter 13, Subchapter I.

 J               36.     In light of the foregoing, and considering the totality of the circumstances, there is probable

 4   cause to believe that the Defendant Property represents proceeds traceable to money, securities, or other

 5   things of value furnished to or by a person in exchange for a controlled substance, or intended to do so, in

 6   violation of Title 21, United States Code, Section 8a1(a) and 846. The Defendant Property listed herein is

 7   thus subject to forfeiture under     Title2l, United   States Code, Section 881(a)(6).

 8                                                      *+***

 9               WHEREFORE, plaintiff United States of America requests that due process issue to enforce the

10   forfeiture of the above listed Defendant Property; that notice be given to all interested parties to appear

11   and show cause why forfeiture should not be decreed; that judgment of forfeiture be entered; that the Court

I2   enter   a   judgment forfeiting the Defendant Property; and that the United States be awarded such other relief

13   as may be proper and      just.

t4

15   DATED: January 30,2019                                      Respectfully submitted,

T6                                                               DAVID L. ANDERSON
                                                                 United tates
t7
18
                                                                 CHRIS KAL
t9                                                               Assistant United States Attorney

20

2l
22

23

24

25

26

27

28

     COMPLAINT FOR CIVL FORI'EITURE                         ll
                 Case 3:20-cv-00691 Document 1 Filed 01/30/20 Page 11 of 11




                                                                               -*'IsB
 1                                                vBnrnce,TibN
 2          I, Andrew Harper, state as follows:

 3          1.     I am a Task Force Offrcer with the U.S. Drug Enforcement Administration. I am an agent

 4   assigned to this case. As such,   I am familiar with the facts and the investigation leading to the filing of

 5   this Complaint for Forfeiture.

 6          2.     I have read the Complaint and believe the allegations contained therein to be true.
                                                 ,.**!Ftl.
 7

 8          I declare under penalty of perjury   that the foregoing is true and correct. Executed   tfrirphy   of
 g   January, 2019, in San Francisco, Califomia.

10

11                                                           Harper
                                                     Task Force Officer
t2                                                   orug nnfoffiinuent Admiffi{htion
t3

t4
15

16

t7
18

19

20

2t
22

23
                                                                  Bf.t,   rr
                                                                               .-!Bn
24

25

26

27

28

     COMPLAINT FOR CIVL FORFEITURE                           12
JS-cAND44(Rev              07/re)                    Case 3:20-cv-00691 Document 1-1 Filed 01/30/20 Page 1 of 1
                                                                                               crv[             covER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules ofcourt. This form, approved in its original form by the Judicial Conference ofthe United States in September 1974, is required for the Clerk                                                                            of
Court to initiate tlre civil docket sheet. (SEE INSTRUCT(ONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
  United States of America                                                                                                    Approximately $18,100 in US Currency and
                                                                                                                              Approximately $72,960 in US Currency
      (b)     County of Residence of First Listed Plaintiff                                                                     County ofResidence ofFirst Listed Defendant
              (EXCEPT IN U.S, PLAlNTIFF CASES)                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                NOTE:        IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                             THETRACT OF LAND INVOLVED.
                              (Firm Name, Address, ond retephone Number)                                                        Attorneys (lf Known)
               d,*,:ty,:
 "["J^
 450 Golden Gate Avenue, 9th Floor
 San Francisco, CA 94102 415-436-6915

il.            BASIS OF JURISDICTION                             (Ptoce on   "x" in one Box onty)            III.      CITIZENSHIP OF PRINCIPAL PARTIES                                                  @tacem            "x" inoneBoxforPlainriff
                                                                                                                       (For Diversity Cases      Only)                                                   and One Box for Defendant)
                                                                                                                                                             PTF                  DEF                                                      PTF       DEF
 xI            US GovementPlarntiff                  ,                                                                Citizen ofThis State                                                     Incorporated or Principal Place                 4       4
                                                          ES'$$H:["J           tNoraparty)
                                                                                                                                                                                               ofBusiness In This State
                                                                                                                      Citizen of Another State                   2                     2       Incorporated and Principal Place                 55
          2    u S Govemrent Defendant               o                                                                                                                                         ofBusiness In Anotler State
                                                         ,Piu,tfiryru,r"nship olparties in lrem III)
                                                                                                                      Citiren or Subject of a                    3                     3       Foreign Nation                                   66
                                                                                                                      Foreign Country


IV.              NATIJRE OF STIIT                          an "X" in    One Box


      I I 0 Insurance                              PERSONAL INJI]RY                      PERSONAL INJURY                      X 625 Drug Related Seizure of                      422 Appeal 28 USC $ 158                      375 False Claims Act
      120 Marine                                                                                                                      Property    2l USC $ 881                   423 Withdrawal 28 USC                        3?6 Qui Tam (31 USC
                                              310 Airplare                            365 Personal Injury       -   Product
      130     Miller Act                      315 Airylane Product Liability               Liability                            690 Other                                            $ 157                                         $ 3729(a)
                                                                                                                                                                                  -PROPERTY                                   400 State Reapportionment
      I   40 Negotiable Instrument            320 Assault, Libel      & Slmder         367 Health Care/                               .,,.. LABOR                          .:,,...                    RIGEIS::..:,.
      I 50    Recovery of                                                                  Plmaceutical         Pesona.l                                                                                                      410 Antitrust
                                              330 Federal Employers'                                                            710 Fair Labor Standards      Act                820 Copyrights
              Overpayment Of                                                               Injury Product Liability                                                                                                           430 Banks and Bankrng
                                                     Liability                                                                  720 LaborMalagement                              830 Patent
              Veteran's Benefits                                                      368 Asbestos Personal Injury                                                                                                            450 Conmrerce
                                              340 Marine                                                                              Relations                                  835 Patent-Abbreviated New
      l5l     Medicare Act                                                                Product Liability
                                              345 Manne Product Liability                                                       740 Railway Labor Act                                      Drug Application                   460 Deportation
      I   52 Recovery of Defaulted                                                     PERSONAL PROPERTY                                                                                                                      470 Racketeer Influenced &
                                              350 Motor Vehicle                                                                 751 Fanily and Medical                           840 Trademark
             Student Loarls (Excludes                                                 370 Other Fraud                                                                                                                             Corrupt Organiztions
                                              355 Motor Vehicle Product                                                             Leave Act
              Veterms)                                                                                                                                                               SOCIAL SECURITY.          ..:,'
                                                     Liability                        371 Truth in Lending                      790 Other Labor Litigation                                                                    480 Consmrel Credit
      153 Recovery       of                                                           380 Other Personal Property                                                                861   HrA (l395fl)
                                              360 Other Personal Injury                                                         791 Employee Retirement                                                                       485 Telephone Consumer
              Overpayment
                                                                                           Damge                                      Income Seculity Act                        862 Black Lung (923)                             Protection Act
          ofVeteran's Benefits                362 Personal Injury -Medical
                                                     Malpmctice                       385 Propefty Damage Product                                                                863   DIwC/DIww(40s(g))                      490 Cable/Sat TV
      160 Stockholders'Suts                                                                Liabitity                                  IMMIGRATION                    :..

                                                                                                                                                                                 864 SSID Title XYI                           850 Securities/Comlodities/
      190 Other Conhact                                                                                                         462 Natualization                                                                                 Exchange
                                                      CIVILRIGETS                     PRISOIYERPETMONS                                                                           865 RSI (405(s))
      195 Contract Product       Liability                                                                                            Application
                                                                                                                                                                                                                              890 Other Stahrtory Actions
                                              440 Other Civil tughts                      IIABEAS CORPUS                        465 Other Inrnxgration                      ..   ::-FEDERAL TAX         SI'ITS    ..:::;
      196 Franchise                                                                                                                                                                                                           891 Agricultural Acts
                                              441 Voting                              463 Alien Detainee                              Actions                                    870 Taxes (U.S. Plaintiffor
                           TERTY.,            442 Employment                                                                                                                                                                  893 Environmental Matters
                                                                                      510 Motions to Vacate                                                                          Defendant)
      210 Land Condemation                                                                 Sentence                                                                                                                           895 Freedom of Information
                                              443 Housing/                                                                                                                       871 IRS-Thild Party 26 USC
      220 Foreclosue                                 Accomrodations                                                                                                                                                                Act
                                                                                      530 General                                                                                     $ 7609
                                                                                                                                                                                                                              896 Arbitration
      230 Rent Lease & Ejectment              ,145   Amer ilDsabilities-              535 Death Penalty
      240 Tons to Land                               Etnployment                                                                                                                                                              89   Admirustra[ve Procedure
                                                                                                 OTIIER                                                                                                                            Act/Review or Appeal of
                                              446 Arner. ilDisabilities-Other
      245 Tort Product Liability                                                      540 Maldamus       &   Other'                                                                                                                Agency Decision
      290 A.ll Other Real Property            448 Education
                                                                                      550 Civil tughts                                                                                                                        950 Constitutionality of State
                                                                                      555 Prison Condition                                                                                                                         Statutes
                                                                                      560 Civil DetaineF
                                                                                          Conditions of
                                                                                           Confnement

V.              ORIGIN          (Place an    "X"   m one Box only)
xl Original                              2    Renroved from                   3    Remandedfrom                 4     Reinstated or          5    Transferred from                              6   Multidistrict                  8   Multidistrict
              Proceeding                      State Court                          Appeltate   Coul                   Reopened                    Another D istict (sp e c fy)                      LitigatiorTransfer                 LitigatioeDirect File


vI.             CAUSEOF                Cite tlre U.S. Civil Statute under which you are                filing   (Do not cite iwisdictional statutes unless diversitv)
                                        Title 21, United States Code, Section 881(a)(6)
                ACTION
                                       Brief descriotion of cause:
                                        Drug Related Forfeiture

VII.            REQUESTEDIN                          CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                                       CHECK YES only if demanded in complaint:
                COMPLAINT:                           UNDER RULE 23, Fed. R. Civ. P.                                                                                                  JURYDEMAND: Yes                                       KUo

vrrr.           RELATEDCASE(S),                                     ruDGE                                                              DOCKE,TNUMBER
                IF Af{Y (See instmctions)

IX. DMSIONAL                           ASSIGNMENT (Civil Local Rule 3-2)
(Place an         "X" in One       Box Only)   x SAII FRANCISCO/OAKLAIID                                                                            SANIJOSE                                         ET]REKA.MCKTNLEWILLE


DATE                0l/3012020                                      SIGNATI.JRE OF ATTOR}IEY OF RECORI)
